Citation Nr: 0908379	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-05 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a left fourth trigger finger disorder due 
to VA treatment.

2.  Entitlement to service connection for a left fifth finger 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The Veteran had active military service from February 1966 to 
February 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for left fourth and fifth finger disorders.  
The treatment at issue was furnished in February 2004 by the 
VA medical center in West Haven, Connecticut.  At that time, 
the Veteran underwent an open release of his left fourth 
(ring) trigger finger.

The Veteran contends that the February 2004 surgery failed 
because he developed post operative deep left palm pain, a 
palmar contracture, and tenosynovitis, each of which 
purportedly were not present prior to the surgery.  He also 
asserts, in written statements in support of his claim, that 
he was not fully informed that the surgery would be performed 
by a physician other than Dr. W., the chief of orthopedics, 
and with whom he met prior to the procedure, and whom he 
evidently believed would do it.  In essence, the Veteran 
asserts that, as a result of the February 2004 medical 
treatment, he sustained additional disability of the left 
fourth and fifth fingers, and left hand that was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on VA's part.  
Alternatively, the Veteran asserts that VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider, because the doctor who performed the 
February 2004 procedure was only a resident and "not 
qualified" to perform it.

In pertinent part, 38 U.S.C.A. § 1151 (West 2002 & Supp. 
2008) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2008).  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2008).

In his written statements, the Veteran said that, during 
2003, he experienced problems with left ring finger locking.  
Cortisone treatments were not helpful.  He was advised that 
he needed a left hand trigger-finger release operation and he 
was referred to the VA Medical Center in West Haven.  

When initially seen at West Haven in January 2004, the 
Veteran was treated with another cortisone shot.  The 
appellant claims that he met with Dr. W., the chief of 
orthopedics at that time, to discuss surgery.  Notably, when 
the surgery was performed, on February 25, 2004, a board 
certified surgeon did not perform it and the Veteran argues 
that he was deceived.  After the surgery, the appellant 
states that he underwent several weeks of physical and 
occupational therapy, but experienced deep left palm pain, 
and his ring finger still locked.  A fourth cortisone 
injection reportedly provided only temporary relief and he 
purportedly was advised that additional surgery might be 
warranted.  The appellant maintains that he is unable to 
completely close his left palm and has difficulty performing 
tasks requiring use of that hand.  In February and March 2006 
written statements he states that the surgical incision area 
and scar throbbed and affected his left fifth finger.

VA medical records show that, in November 2003, the Veteran 
was referred to the VA Medical Center in West Haven for 
possible left fourth trigger finger surgery.  In January 
2004, he was evaluated at the VA Medical Center West Haven 
orthopedic clinic and received a cortisone injection.  

On January 21, 2004, he met with the Dr. W., the chief of 
orthopedics, who agreed with the planned surgical release of 
the Veteran's left ring trigger finger.  Dr. W reportedly 
discussed the Veteran's diagnosis, prognosis, and treatment 
options at length as well as the risks, complications, and 
rehabilitation associated with the planned surgical 
procedure.  The Veteran is recorded as having fully consented 
to the surgery.  

The Veteran's surgery was performed on February 25, 2004.  
Records dated at that time indicate that a "consent (was) 
completed," although a signed consent form is not in the 
file.  The operative record, prepared by Dr. W., states that 
he was "present for all critical portions" of the Veteran's 
operation that was performed by another physician.  

In April 2004, it was noted that the Veteran's scar was well-
healed but adherent and he had stiff and guarded movement.  
In May 2004, a possible palmar contracture was noted that may 
possibly need surgery.  In June and July 2004, decreased left 
hand function, strength, and range of motion were reported .  
In September 2004, tenosynovitis was diagnosed by a physical 
therapist who also said that the Veteran showed consistent 
improvement in range of motion and decreased pain complaints.

Records in the claims file do not include consent forms 
signed by the Veteran to authorize the February 2004 surgery.  
Thus, there appears to be some pertinent medical records 
which may affect the disposition of the instant claim that 
are not yet associated with the claim file.  See Dunn v. 
West, 11 Vet. App. 462 (1998).

As well, the record does not contain medical opinion evidence 
commenting on the etiology of any orthopedic disorder and its 
relationship, if any, to VA treatment.  38 U.S.C.A. § 1151 
(West 2002 & Supp. 2008).  VA's duty to assist the veteran 
requires that VA provide a medical examination, or obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008).  Therefore, because 
medical opinion evidence as to the etiology of the Veteran's 
claimed disorder is critical to his claim, on remand, he 
needs to be scheduled for VA examination to obtain such a 
medical opinion. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all original 
hospital records regarding the veteran's 
February 25, 2004 open release of his left 
ring trigger finger at VA Medical Center 
West Haven, to specifically include any 
consent forms signed by the Veteran 
pertaining to the surgery at issue, 
including the identity of the operating 
surgeon.

2.	The RO/AMC should obtain all VA medical 
records regarding the veteran's treatment, 
including at the Northampton and Newington 
medical facilities, for the period from 
November 2004 to the present, and any 
additional records from the VA Medical 
Center in West Haven, to specifically 
include all surgical, hospital, and 
outpatient records regarding the February 
2004 surgery.  If the records are 
unavailable, the Veteran and his 
representative should be advised in 
writing.

3.	Then RO should arrange for a medical 
opinion to be obtained from a hand surgeon 
who must not be associated with VA Medical 
Center West Haven.  The claims folder 
should be made available to the examiner 
for review in conjunction with the opinion 
and any examination.  If an examination is 
deemed indicated, that study should be 
ordered, all indicated tests and studies 
should be conducted, and all clinical 
findings reported in detail.  Based on a 
review of the claims folder and pertinent 
evidence obtained, the examiner must 
answer the following:

Does the veteran suffer from a left 
palm disorder, a left fourth finger 
trigger disorder, and/or a left fifth 
finger disorder?  If so is there 
objective evidence of pain, numbness, 
weakness, or disability?

Reviewing the evidence of record prior 
to and after the February 2004 surgery, 
is there evidence of an increase in the 
degree of disability of the left 
hand/palm/finger following the surgery?

If there is a postoperative increase in 
disability, is there a 50/50 chance 
that the disability is due to fault, 
carelessness, negligence, lack of 
proper skill, or error in judgment by 
VA in the treatment provided the 
Veteran in February 2004?  The examiner 
should opine whether the appellant's 
left palm and fourth and fifth finger 
pain and weakness were events 
reasonably foreseeable due to the 
surgery.

The examiner is to comment on whether 
any increase in disability was due to 
the natural progress of the disorder 
that existed prior to the surgery.  

Is it at least as likely as not that 
any current impairment of the left hand 
is due to an event that was an event 
reasonably foreseeable?

A rationale must be provided for all 
opinions given and the factors upon 
which the medical opinion is based must 
be set forth in the report.  

4.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for any VA examination scheduled in 
conjunction with his claims, to cooperate 
with the development of his claims, and 
that the consequences for failure to 
report for a VA examination without good 
cause include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to his 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for benefits pursuant 
to 38 U.S.C.A. § 1151 for a left fourth 
trigger finger disorder due to treatment 
at a VA Medical Center on February 25, 
2004 and service connection for a left 
fifth finger disorder.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case should contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since the December 2006 statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

